J-S21001-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    TOSHIA MARIE SHEARER                       :   No. 1663 MDA 2021

              Appeal from the Order Entered November 19, 2021
    In the Court of Common Pleas of York County Criminal Division at No(s):
                          CP-67-CR-0004617-2020


BEFORE:      DUBOW, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY DUBOW, J.:                               FILED AUGUST 15, 2022

        The Commonwealth appeals from the order granting the Motion to

Dismiss Pursuant to Rule 600 filed by Appellee Toshia Marie Shearer. At issue

is whether a period of 57 days—from July 6, 2020, to August 31, 2020—is

excludable from the calculation of the mechanical run date of trial due to York

County’s     COVID-19      judicial   emergency    closure   orders.   Pursuant   to

Commonwealth v. Carl, 276 A.3d 743 (Pa. Super. 2022), we vacate and

remand for reinstatement of the case.

        On July 6, 2020,1 the Commonwealth filed a criminal complaint against

Appellee charging her with, inter alia, Possession of Controlled Substances.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1In its Pa.R.A.P. 1925(a) Opinion, the trial court refers to July 5, 2020, as the
date Appellee was charged. However, the docket indicates the criminal
(Footnote Continued Next Page)
J-S21001-22



On July 7, 2020, the magisterial district court scheduled a preliminary hearing

for October 6, 2020. On October 6, 2020, the court held the matter for trial

and on October 29, 2020, Appellee waived her formal arraignment.

       The docket indicates that nearly a year later, on September 27, 2021,

the court scheduled a status conference for October 8, 2021. On October 8,

2021, the court ordered the case to be placed on the trial list for the week of

November 8, 2021.

       On October 8, 2021, Appellee filed her Motion to Dismiss Pursuant to

Rule 600. The court held a hearing on the Rule 600 motion on November 16,

2021, where the parties agreed that 91 days was excludable due to a judicial

emergency COVID-19 shutdown from November 2020 to February 2021, but

disagreed as to whether the 57 days following Appellee’s arrest until August

31, 2020, when a local COVID emergency judicial declaration was in effect,

was time to be excluded for purposes of Rule 600 calculations. On November

19, 2021, the court granted Appellee’s motion and dismissed the case. The

Commonwealth timely appealed. Both the Commonwealth and the trial court

complied with Pa.R.A.P. 1925.

       In its sole issue raised for our review, the Commonwealth asserts that

the trial court erred in granting Appellee’s motion to dismiss pursuant to Rule

600. Commonwealth’s Br. at 5. The Commonwealth argues that due to the

____________________________________________


complaint was filed with the magisterial district court on July 6, 2020. July 6,
2020, thus, began the running of the Rule 600 clock. Pa.R.Crim.P.
600(A)(2)(a). We have adjusted the arithmetic throughout our memorandum.

                                           -2-
J-S21001-22



COVID-19 pandemic emergency declaration entered by the President Judge of

the York County Court of Common Pleas on May 27, 2020, the period between

July 6, 2020, and August 31, 2020, should have been excluded from the

calculation of the trial’s run date because the York County judicial emergency

declaration extended the suspension of Rule 600 to August 31, 2020. See

Commonwealth’s Br. at 9.

      We review the trial court’s disposition of a Rule 600 motion for an abuse

of discretion. Commonwealth v. Harth, 252 A.3d 600, 614 n.13 (Pa 2021).

Rule 600 provides that trial must commence within 365 days of the filing of

the complaint. Pa.R.Crim.P. 600(A)(2)(a). “[P]eriods of delay at any stage of

the proceedings caused by the Commonwealth when the Commonwealth has

failed to exercise due diligence shall be included in the computation of the

time within which trial must commence. Any other periods of delay shall be

excluded from the computation.” Id. at (C)(1).

      On March 18, 2020, our Supreme Court issued an emergency order in

response to the COVID-19 pandemic which, among other things, suspended

the application of Rule 600. The statewide judicial emergency and suspension

of Rule 600 was extended to and ended on June 1, 2020. See In re General

Statewide Judicial Emergency, 229 A.3d 229 (Pa. 2020); In re General

Statewide Judicial Emergency, 230 A.3d 1015 (Pa. 2020); In re General

Statewide Judicial Emergency, 234 A.3d 408 (Pa. 2020). However, the

Supreme Court allowed local judicial districts to extend their emergency



                                     -3-
J-S21001-22


orders beyond June 1, 2020, including the suspension of Rule 600 timeliness

requirements. The York County President Judge of the Court of Common Pleas

entered the following order on May 28, 2020:

      Per the Supreme Court’s Order dated May 27, 202[0], authorizing
      President Judges to declare judicial emergencies in their judicial
      districts, I declare a judicial emergency in the 19th Judicial District
      through August 31, 2020. During the emergency the following
      shall apply:

      (1)   Limit in-person access and proceedings in order to
            safeguard the health and safety of court personnel, court
            users, and members of the public;
      (2)   Suspend statewide rules that restrict, directly or indirectly,
            the use of advanced communication technologies; and
      (3)   Suspend statewide rules pertaining to the rule-based
            right of criminal defendants to a prompt trial.

            Any postponement caused by the judicial emergency shall
            be considered a court postponement and shall constitute
            excludable time for purposes of the application of Rule 600.
            [].

Declaration, entered May 28, 2020 (Adams, P.J.) (“See” citations omitted;

emphasis added). The court entered a subsequent judicial emergency order

suspending trials from November 30, 2020, to February 28, 2021.

      In Commonwealth v. Carl, 276 A.3d 743 (Pa. Super. 2022), this Court

recently interpreted the plain language of the York County Declaration as

providing that, regardless of the procedural posture of the case leading up to

trial, the period of March 31, 2020, through August 31, 2020, is not to be

included in Rule 600 calculations.

      Construing Subsection (3) in accordance with the plain meaning
      of its words, we find that it clearly and simply directs that rule-
      based, “prompt trial” time computations are suspended for the

                                       -4-
J-S21001-22


      duration of the judicial emergency at hand. The intended effect
      on Rule 600 computations in criminal cases existing at that time
      is thus evident: such computations are to be held in abeyance and
      shall not include days transpiring during the effective time of the
      Declaration until the expiration of the declared emergency, at
      which time resumption or commencement of such computations
      may proceed.

Id. at 750.

      Carl is dispositive here. The mechanical run date of Appellee’s trial was

July 6, 2021. When Appellee filed the Rule 600 motion on October 8, 2021,

460 days had passed since the filing of the complaint. In granting the Rule

600 motion, the trial court agreed with Appellee that the 57 days between

July 6, 2021, and August 31, 2021, was attributable to the normal progression

of the case and, thus, included in the mechanical run date. Pursuant to Carl,

however, the judicial emergency order in effect during that time period

suspended the application of Rule 600, rendering the challenged 57 days

excluded from the mechanical run date. Accordingly, when combined with the

91-day suspension attributable to the subsequent COVID-19 emergency

order, Appellee’s trial run date would have been adjusted by 148 days to

November 30, 2021. Accordingly, the court abused its discretion in granting

Appellee’s October 8, 2021 Rule 600 Motion to Dismiss.

      We, thus, vacate the Order granting the Rule 600 motion and remand

for further proceedings.

      Order vacated. Case remanded. Jurisdiction relinquished.




                                     -5-
J-S21001-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/15/2022




                          -6-